Exhibit 10.2


 
JOHN WILEY & SONS, INC.




WHEREAS, John Wiley & Sons, Inc. (hereinafter referred to as the “Company”)
maintains the Supplemental Executive Retirement Plan (hereinafter referred to as
“SERP”), consisting of Part A – containing the provisions of the 1989
Supplemental Executive Retirement Plan – and Part B – containing the provisions
of the 2005 Supplemental Executive Retirement Plan – to provide additional
retirement income and death benefit protection for certain executives of the
Company or one of its subsidiaries and in recognition of their contributions to
the Company in carrying out senior management responsibilities; and


WHEREAS, pursuant to Section 7.1 Part A of the SERP and Section 7.1 of Part B of
the SERP, the Board of Directors of the Company reserves the right to amend the
SERP from time to time subject to certain conditions not here relevant; and


WHEREAS, the Company, based on recommendation by management and agreement by the
Executive Compensation and Development Committee, wishes to extend participation
in Part B of the SERP to Stephen M. Smith, subject to its terms and conditions,
and Mr. Smith executing a letter of agreement in such form as said Committee
shall direct as required by Section 2.1(b) of Part B of the SERP (the “2009
Letter Agreement”); and


WHEREAS, the Board of Directors of the Company deems it advisable to amend the
SERP at this time to make certain changes to the terms and conditions of the
SERP affecting certain named employees of the Company as set forth in Appendix B
of Part A of the SERP and Appendix A of Part B of the SERP.


NOW, THEREFORE, be it


RESOLVED, that participation in Part B of the SERP be, and it hereby is,
extended to Stephen M. Smith, subject to its terms and conditions, and Mr. Smith
executing the 2009 Letter Agreement, effective as of June 1, 2009; and be it
further


RESOLVED, that the SERP be, and it hereby is, amended effective as of October 1,
2009 in the following respects:


 
1.   The SERP is amended to make certain changes to the terms and conditions of
the SERP affecting certain named employees of the Company by incorporating at
the end thereof Appendix B of Part A and Appendix A of Part B attached hereto
and made a part thereof.



 
2.    The first sentence of Section 3.1(a) of Part A of the SERP is amended by
inserting immediately following the phrase “Subject to the provisions of Section
4 and 8” the following phrase:



 
“and unless otherwise provided in an appendix to the Plan,”

 
 
 
 

--------------------------------------------------------------------------------

 
3.           Section 3.1 of Part A of the SERP is amended by adding the
following new subsection (d) at the end thereof:


 
“(d)
Notwithstanding any provision in the Plan to the contrary, the
Participant  named on Appendix B of Part A shall receive, in addition to any
post-retirement income benefit determined under Section 3.1(a) of the Plan, a
supplementary retirement benefit as set forth in Appendix B of Part A, subject
to the terms and conditions set forth therein.”

 
 

4.           The first sentence of Section 3.1(a) of Part B of the SERP is
amended by inserting immediately following the phrase “Subject to the provisions
of Section 4 and 8” the following phrase:


“and unless otherwise provided in an appendix to the Plan,”


 
and be it further



RESOLVED, that it is the Company’s intention to operate the SERP in compliance
with the provisions of Section 409A of the Internal Revenue Code and any
regulations or other guidance issued thereunder; and be it further


RESOLVED, that the Senior Vice President, Human Resources of the Company hereby
is authorized and empowered to take any actions on the advice of counsel which
may be necessary or appropriate to implement the intent of the foregoing
resolutions.


 
 

--------------------------------------------------------------------------------

 


APPENDIX B OF PART A – Supplementary Benefit




This Appendix B of Part A constitutes an integral part of the John Wiley & Sons,
Inc. Supplemental Executive Retirement Plan (the “SERP”).  The provisions of
this Appendix B of Part A are applicable only to Mr. Ellis E. Cousens.


1.           Subject to the provisions of Section 4 and 8 of Part A of the SERP,
if Mr. Cousens (a) incurs a Separation from Service, for reasons other than
death, on or after the date he attains the age of 62, and regardless of his
length of service at the time of such Separation from Service, or (b) is
involuntarily terminated from employment by the Company except for “Cause” (as
such term is defined in Section 4.3 of Part A of the SERP) prior to attaining
age 62, Mr. Cousens shall be entitled to receive a supplementary benefit
(“Supplementary Benefit”) under the SERP equal to the difference, if any,
between (x) the sum of his benefits earned under the Employees’ Retirement Plan
of John Wiley & Sons, Inc. (the “Qualified Plan”), the John Wiley & Sons, Inc.
Supplemental Benefit Plan (the “Excess Plan”) and the SERP (collectively, the
“Plans”), as of the date of such Separation from Service , unreduced for early
retirement under the applicable provisions of the Plans, and (y) the sum of his
benefits earned under the Qualified Plan, the Excess Plan and the  SERP as of
the date of his Separation from Service, reduced to reflect the commencement of
said payments prior to his attainment of age 65 (early retirement) under the
applicable provisions of the Plans.  In the event Mr. Cousens becomes disabled
prior to the month in which he attains age 65 and his Separation from Service,
he will be entitled to the benefit set forth in Section 5 of Part A of the SERP.


2.           Such Supplementary Benefit payable pursuant to the provisions of
item 1 above shall commence at the same time that his benefit commences pursuant
to the provisions of Section 3.1 or 3.2 of the SERP, whichever is applicable.


3.           Such Supplementary Benefit will be paid in the same form as any
Additional Benefit earned under the provisions of Part A of the SERP would be
paid to Mr. Cousens pursuant to the provisions of Sections 3.5 of Part A of the
SERP.


4.           Notwithstanding the foregoing, if Mr. Cousens’ employment is
terminated at any time by the Company for Cause (as such term  is defined in
Section 4.3 of Part A of the SERP), Mr. Cousens will not be entitled to the
Supplementary Benefit described in item 1 above.






 
 

--------------------------------------------------------------------------------

 


APPENDIX A OF PART B – Modification to Part B of the SERP as Applicable to Mr.
Stephen M. Smith




This Appendix A of Part B constitutes an integral part of the John Wiley & Sons,
Inc. Supplemental Executive Retirement Plan (the “SERP”).  The provisions of
this Appendix A of Part B are applicable only to Mr. Stephen M. Smith, provided
he executes the letter agreement, including Exhibit A thereto, dated [September
__,] 2009 (the “2009 Letter Agreement”).


Except as otherwise modified or expanded in this Appendix A of Part B, the
provisions of the SERP as contained in Part B of the document to which this
Appendix A is attached shall determine the benefits payable to or on behalf of
Mr. Smith.


In the case of Mr. Smith, notwithstanding any provision in the SERP, for
purposes of determining any benefits payable under Section 3 of Part B of the
SERP, the following terms shall have the meanings set forth below:


1.           Section 1.14  “Other Retirement Income” shall mean: (i) the annual
benefit payable to Mr. Smith from the Nonqualified Supplemental Benefit Plan of
John Wiley & Sons, Inc., (ii) the annual retirement benefit payable to Mr. Smith
from The John Wiley & Sons Limited Retirement Benefits Scheme computed in
accordance with the terms of such plan, and (iii) the annual retirement benefit
provided for and described in the letter agreement between Mr. Smith and the
Company dated January 25, 1999 and other supplemental material (the “UK Letter
Agreement”), which is attached to and made a part of the 2009 Letter Agreement
as Exhibit A, at age 65, which has been determined to be £98,270.


For purposes of calculating the offset referenced in Section 3.1(a)(iii) of Part
B of the SERP the amount in clauses (ii) and (iii) above, shall be converted to
dollars pursuant to procedures established by the Executive Compensation and
Development Committee of the Board of Directors of the Company and in accordance
with the provisions of Section 409A of the Code utilizing the average exchange
rate as published in the Wall Street Journal for the twelve-month period
preceding the time of such conversion.


The amount set forth in clause (iii) above shall not be adjusted for any reason
(except by a written agreement executed by the Company and Mr. Smith),
regardless of the amount of the benefit under the UK Letter Agreement actually
paid to Mr. Smith, which will be calculated as set forth in the UK Letter
Agreement at the time of payment.


2.           Section 1.22 “Years of Benefit Service” shall mean Mr. Smith’s
Benefit Service as defined in Section 3.02 of the Wiley Basic Plan earned on and
after June 1, 2009 plus with respect to his period of employment with the
Company prior to June 1, 2009, all periods of service rendered as an employee of
the Company or any Affiliated Company (as defined in the Wiley Basic Plan).






 
 

--------------------------------------------------------------------------------

 

